DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., U.S. Pre Grant Publication 2011/0038788.
	Regarding claim 1, Tanaka discloses a carbon fiber having a strand tensile strength of 6 to 9 GPa [6000 to 9000 MPa].  Paragraph 0106 of Tanaka discloses that the carbon fiber has a crystallite size of 1.5 to 2.6 nm [15.0 Å to 26 Å].   Paragraph 0107 discloses that the average single fiber diameter ranges from 2 to 7 μm.  Tanaka satisfies formulae (1) and (2) of Applicant’s claims:
Lc/d < 3         when Lc is 15 Å and d is 7 μm     15 Å/7 μm = 2.14 
TS x d x Lc > 6.0 x 105 when TS is 9000 MPa, d is 7 μm and Lc is 15 Å   (9000 MPa) * (7 μm) * (15 Å) = 945000 = 9.45 x 105.
	Tanaka provides for overlapping ranges which satisfies formulae (1) and (2) of Applicant’s claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


	Regarding claim 2, Tanaka satisfies formulae (1) and (2) of Applicant’s claims:
Lc/d < 3         when Lc is 20 Å and d is 7 μm     20 Å/7 μm = 2.86 
TS x d x Lc > 6.0 x 105 when TS is 9000 MPa, d is 7 μm and Lc is 20 Å   (9000 MPa) * (7 μm) * (20 Å) = 1,260,000 = 12.6 x 105.
	Tanaka provides for overlapping ranges which satisfies formulae (1) and (2) of Applicant’s claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claims 5 and 6, paragraph 0105 discloses a carbon fiber impregnated strand.  Paragraph 0117 discloses a prepreg formed from the carbon fiber.  See also paragraph 0117.

	Regarding claims 7 and 8, paragraph 0105 discloses a carbon fiber impregnated strand.  Paragraph 0117 discloses a prepreg formed from the carbon fiber.  See also paragraph 0117.


Claims 3-4 are allowed.  Applicant claims a method for producing a carbon fiber as recited in claim 3.  The closest prior art, Yoshikawa et al., U.S. Pre Grant Publication 2010/0252438, teaches a method for producing a carbon fiber wherein an acrylonitrile fiber precursor bundle is oxidized to yield a fiber density of 1.36 g/cm3 wherein the fibers have a diameter of 9.0 μm [0128-0129]; and the oxidized fiber is subjected to a carbonization treatment in an inert atmosphere in a first carbonizing furnace; and then further subjecting the resultant fiber to carbonization in an inert atmosphere in a second carbonizing furnace while applying a tension of 33.7 MPa [304110 cN/dtex = 310.105 mg/dtex] to the fiber at a temperature of 800 °C and the electric quantity to the fiber is 30 C per 1 gram [30 J h/g] [0136].  Yoshikawa fails to teach or suggest a precursor fiber diameter ranging from 10 μm to 14 μm.  Also, Yoshikawa fails to teach or suggest that the tension applied in the second carbonization treatment ranges from 160 mg/dtex to 300 mg/dtex at a temperature range of 300 °C/min to 600 °/min with an integral quantity of heat given to the oxidized fiber ranging from 80 to 105 J h/g [80 to 105 C/g].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786